      Case 2:20-cr-00831 Document 16 Filed on 07/10/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           July 10, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 2:20-CR-831
                                                  §
ARTURO CHRISTIAN LOZANO                           §


            ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE



       On July 9, 2020, Defendant moved for a continuance of the trial setting on the following

grounds: As a precaution against the COVID-19 virus, Defense Counsel requests additional time

to allow quarantine efforts to become more effective. Additionally, he needs time to review

discovery and confer with the Government. (D.E. 15.)

       Under the Speedy Trial Act, a district court may grant a continuance and exclude the

resulting delay from the time in which a trial must commence if it makes on-the-record findings

that the ends of justice served by granting the continuance outweigh the public’s and defendant’s

interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered Defendant’s motion, the Court finds the following § 3161(h)(7)(B)

factors apply to the case at hand:


      (1)      That the failure to grant such a continuance in the proceeding would be likely to
               make a continuation of such proceeding impossible, or result in a miscarriage of
               justice.

      (2)      That the case is so unusual or so complex, due to the number of defendants, the
               nature of the prosecution, or the existence of novel questions of fact or law, that it
               is unreasonable to expect adequate preparation for pretrial proceedings or for the
               trial itself within the time limits established by the Speedy Trial Act.


1/2
       Case 2:20-cr-00831 Document 16 Filed on 07/10/20 in TXSD Page 2 of 2



       (3)     That, in a case in which arrest precedes indictment, delay in the filing of the
               indictment is caused because the arrest occurs at a time such that it is
               unreasonable to expect return and filing of the indictment within the period
               specified in section 3161(b), or because the facts upon which the grand jury must
               base its determination are unusual or complex.

  X     (4)    That the failure to grant such a continuance in this case which, taken as a whole,
               is not so unusual or so complex as to fall within clause (2) above, would deny the
               defendant or the government continuity of counsel, or would deny counsel for the
               defendant or the attorney for the government the reasonable time necessary for
               effective preparation, taking into account the exercise of due diligence.

       (5)     Other relevant factors:

        Accordingly, the Court finds that the ends of justice are served by granting a continuance

in this case and outweigh the best interests of the public and Defendant in a speedy trial. The

Court GRANTS Defendant’s motion and CONTINUES the Final Pretrial Conference (FPTC)

until September 24, 2020 at 9:00 a.m. and Jury Selection/Trial until October 5, 2020 at 9:00

a.m.    All motions shall be filed in accordance with the dates set forth in the original Pretrial

Order. Parties are ordered to file motions in limine, exhibit and witness lists, and proposed jury

instructions no later than 3 days before FPTC. Any plea bargain or plea agreement entered into

by the parties in this cause must be made known in writing on or before 3 days before FPTC.

No plea bargain or plea agreement entered into after this date will be honored by this Court

without good cause shown for the delay. Any motion to continue the Final Pretrial Conference

and Jury Selection and Trial must be filed no later than 3 days before FPTC. Failure to abide

by the deadlines may result in motions being stricken or denied.

        ORDERED this 10th day of July, 2020.

                                                 ___________________________________
                                                 NELVA GONZALES RAMOS
                                                 UNITED STATES DISTRICT JUDGE




2/2
